Case 16-22831        Doc 63     Filed 11/19/18     Entered 11/19/18 12:11:24          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 22831
         Arleen OCASIO DE LA ROSA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/15/2016.

         2) The plan was confirmed on 12/13/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/28/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 10/18/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-22831             Doc 63           Filed 11/19/18    Entered 11/19/18 12:11:24                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $30,849.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $30,849.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,342.53
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,342.53

 Attorney fees paid and disclosed by debtor:                          $1,000.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Chase Card                                Unsecured      9,443.00            NA              NA            0.00       0.00
 Cooperativa De Ahorro Y Credito Arecibo   Secured             0.00      4,113.93        4,113.93           0.00       0.00
 Cooperativa De Ahorro Y Credito Arecibo   Unsecured     18,029.00     14,496.87        14,496.87      4,240.44     546.12
 CRIM                                      Unsecured         297.91           NA              NA            0.00       0.00
 Department Stores National Bank           Unsecured      1,398.00       1,532.31        1,532.31        448.22      57.71
 DR. MICHAEL LEONIDOV                      Unsecured         267.65           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured           0.00        155.49          155.49          45.48       5.91
 Internal Revenue Service                  Priority       5,888.00       5,668.53        5,668.53      5,668.53      47.75
 Jefferson Capital Systems LLC             Unsecured         861.00        981.94          981.94        287.22      36.99
 Midland Funding LLC                       Unsecured      1,095.00       1,218.12        1,218.12        356.32      45.91
 Midland Funding LLC                       Unsecured      1,525.00       1,667.84        1,667.84        487.86      62.84
 Midland Funding LLC                       Unsecured      4,429.00       4,599.09        4,599.09      1,345.29     173.27
 Midland Funding LLC                       Unsecured         152.00        234.46          234.46          68.56       8.94
 Portfolio Recovery Associates             Unsecured      4,583.00       4,840.52        4,840.52      1,415.89     182.36
 Portfolio Recovery Associates             Unsecured      2,602.00       2,693.86        2,693.86        787.98     101.49
 Premier FCU                               Unsecured     18,736.00     18,376.31        18,376.31      5,375.21     692.27
 Quantum3 Group                            Unsecured      1,513.00       1,653.82        1,653.82        483.76      62.31
 Reliable Financial Services Inc           Unsecured      5,872.00       1,855.06        1,855.06        542.63      69.89
 Resurgent Capital Services                Unsecured      4,472.00       4,776.78        4,776.78      1,397.25     179.95
 SCOTIABANK DE PUERTO RICO                 Secured       64,639.00            NA              NA            0.00       0.00
 Stellar Recovery Inc                      Unsecured          34.90           NA              NA            0.00       0.00
 Synchrony Bank                            Unsecured          98.00        174.65          174.65          51.07       6.66
 TRIPLE S. VIDA                            Unsecured          59.46           NA              NA            0.00       0.00
 USAA Federal Savings                      Unsecured      4,110.00       3,708.16        3,708.16      1,084.68     139.71
 WESTGATE VACATION VILLAS, LLC             Secured       18,000.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-22831        Doc 63      Filed 11/19/18     Entered 11/19/18 12:11:24             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                  $4,113.93               $0.00             $0.00
 TOTAL SECURED:                                           $4,113.93               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,668.53          $5,668.53             $47.75
 TOTAL PRIORITY:                                          $5,668.53          $5,668.53             $47.75

 GENERAL UNSECURED PAYMENTS:                             $62,965.28         $18,417.86           $2,372.33


 Disbursements:

         Expenses of Administration                             $4,342.53
         Disbursements to Creditors                            $26,506.47

 TOTAL DISBURSEMENTS :                                                                     $30,849.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
